EXHIBIT 10.36









CELERA GENOMICS/APPLIED BIOSYSTEMS





 

 



MARKETING



AND



DISTRIBUTION AGREEMENT

EFFECTIVE AS OF APRIL 1, 2002



 

 

AMENDED AND RESTATED AS OF JUNE 22, 2004



 

 



 

--------------------------------------------------------------------------------



Back to Contents

AMENDED AND RESTATED
MARKETING AND DISTRIBUTION AGREEMENT

          AMENDED AND RESTATED MARKETING AND DISTRIBUTION AGREEMENT (this
“Agreement”), dated as of June 22, 2004, by and among Applera Corporation
(“Applera”), the Applied Biosystems Group of Applera (“AB”), and the Celera
Genomics Group of Applera (“Celera”).

          WHEREAS, the parties hereto entered into a Marketing and Distribution
Agreement (the “Original Agreement”) dated as of February 27, 2003, and
effective as of the 1st day of April, 2002 (the “Effective Date”), relating to
the business that had been developed by Celera based on the generation and sale
of human genomic and other biological and medical information (the
“Online/Information Business,” which term does not include Celera’s proteomics
efforts or facilities); and

          WHEREAS, since the parties entered into the Original Agreement, AB has
consummated organizational changes that have resulted in, among other things,
the elimination of its Knowledge Business (as defined in the Original
Agreement); and

          WHEREAS, the parties desire to amend and restate the Original
Agreement as set forth herein to reflect the aforementioned organizational
changes within AB, and in particular to ensure that those organizational changes
do not alter in any material respect the substantive terms and conditions of the
transaction intended by the Original Agreement; and

          WHEREAS, the changes proposed by the parties and reflected herein have
been approved by the Inter-Group Policy Committee (as defined herein) as
required by the Original Agreement.

          NOW, THEREFORE, the parties hereto agree to the Terms and Conditions
described in Annex A attached hereto, with the changes to the Original Agreement
reflected in such annex being effective as of the date hereof.

 

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, the parties agree to the foregoing as of the date
written above.

  APPLERA CORPORATION         By: /s/ Tony L. White
Name: Tony L. White
Title: Chairman, President and
Chief Executive Officer         APPLIED BIOSYSTEMS GROUP OF
APPLERA CORPORATION         By: /s/ Catherine M. Burzik
Name: Catherine M. Burzik
Title: President         CELERA GENOMICS GROUP OF
APPLERA CORPORATION         By: /s/ Kathy Ordoñez
Name: Kathy Ordoñez
Title: President



- 2 -

--------------------------------------------------------------------------------



Back to Contents

  ANNEX A

TERMS AND CONDITIONS OF
MARKETING AND DISTRIBUTION AGREEMENT

1. Principles.    

  1.1 Knowledge Products. AB is developing new products comprising genomic and
biological content, assays, reagents for use in combination with oligonucleotide
arrays, services, experimental protocols, algorithms, and software
(collectively, “Knowledge Products”). As part of this new class of products, AB
has begun to develop and implement a portal for the integration, delivery, and
presentation of biological information and products to enable scientific
discovery by life sciences customers (the “Portal”). The Portal incorporates
Celera’s existing Celera Discovery System (“CDS”) infrastructure.

        1.2 Products. This Agreement covers AB’s development, marketing, and
distribution of the following products (“Covered Products”):

            (a) CDS and the datasets of Celera’s Online/Information Business, in
all formats, and including all analysis tools, software, and related information
provided to former or current customers of the Online/Information Business,
including any future versions or updates to such that are required by Committed
Contracts, as that term is defined in Section 3.1 below (“Existing Information
Products”);

            (b) Probes, primer sets, or oligonucleotide arrays, each that are
designed with reference to information included within the Online/Information
Business, and new Portal subscription business marketed by AB (“Related
Products”) (for the avoidance of doubt, Portal subscriptions which do not
constitute Committed Contracts under Section 3.1 or 3.2, and which are not
renewals or modifications of Committed Contracts under Section 3.3, shall
constitute new Portal subscription business); and

            (c) Other Knowledge Products developed at AB’s expense after the
Effective Date (“Future Products”).

                (1) AB and Celera shall collaborate with respect to the
development of Future Products; and

Annex A-1

--------------------------------------------------------------------------------



Back to Contents

 

      (2) AB and Celera shall agree on the budget for new research and
development initiatives, and unless otherwise agreed, the costs shall be borne
by AB.

        1.3 AB’s Access to Celera IP. Subject to Section 6 below, AB shall have
unrestricted and exclusive access to and use of the intellectual property
associated with Existing Information Products for the development and marketing
of Knowledge Products, provided that such access shall be on an “as is” basis
with no recourse to Celera.

        1.4 Ownership of Existing Online/Information Business Assets. Celera
shall retain ownership of the assets, including intellectual property, relating
to Existing Information Products.

        1.5 Ownership of Improvements. Improvements to Existing Information
Products shall be owned by the party funding such improvements, provided that at
the end of the Term of this Agreement Celera shall have the right to purchase
any such improvements owned by AB at fair value as determined by the Board of
Directors of Applera (the “Applera Board”). Celera shall have 6 months following
the end of the Term to exercise such right.

        1.6 Competition. Consistent with Applera’s tracking stock principles,
neither AB nor Celera shall engage in each other’s principal business except to
the extent provided herein.

    2. Conduct and Relationship of the Parties.

        2.1 Cooperation between AB and Celera. The parties believe that the
successful implementation of this Agreement will require close cooperation
between AB and Celera. In particular, the parties expect that the relationship
established by this Agreement will benefit from the application of both AB’s and
Celera’s respective resources and expertise relating to Knowledge Products.
However, the parties also acknowledge that Celera nonetheless must continue to
have sufficient resources dedicated to the performance of its obligations under
this Agreement, including particularly its obligations in respect of Committed
Contracts (as defined below). Therefore, AB and Celera shall cooperate and use
reasonable commercial efforts to ensure that their resources and expertise are
applied in a manner that effectively achieves the purposes of this Agreement
without interfering with the respective businesses of AB and Celera and their
other obligations under this Agreement (the “Cooperation Guidelines”).

Annex A-2

--------------------------------------------------------------------------------



Back to Contents

 

  2.2 Online/Information Business Personnel. The parties believe that the
development of Knowledge Products will benefit from the unique expertise that
certain Celera personnel have developed from their involvement with the
Online/Information Business. Accordingly, the parties anticipate that the
cooperation referred to in Section 2.1 will involve, among other things, the
dedication of some or all of the time of various Online/Information Business
personnel to Knowledge Products. The cost of such personnel shall be paid by AB
as contemplated by Section 4.2. In performing services for Knowledge Products,
the Online/Information Business personnel may report to, and be subject to the
supervision of, AB personnel responsible for Knowledge Products. However, such
Online/Information Business Personnel and services shall at all times remain
subject to the Cooperation Guidelines.

        2.3 Operating Procedures. The parties acknowledge and agree that it may
be appropriate from time to time to establish specific operating procedures with
respect to the allocation of resources contemplated by Section 2.1 and the
activities of the Online/Information Business personnel contemplated by Section
2.2. Accordingly, the Inter-Group Policy Committee (as defined in Section 8),
working with AB and Celera, shall periodically (and upon request of a party)
evaluate the need for, and if applicable adopt (and amend as necessary),
operating procedures for the relationship established by this Agreement
consistent with its terms (including specifically the Cooperation Guidelines).

        2.4 Use of Celera Name. AB’s use of the “Celera” name in the marketing
and distribution by AB of Knowledge Products shall be subject to Celera’s
approval.

    3. Committed Contracts.

        3.1 Committed Contracts. Celera shall continue to be responsible for the
performance of its obligations under all contracts relating to Existing
Information Products in effect as of the Effective Date (the “Committed
Contracts”), and shall receive all revenues and other benefits under, and be
responsible for all costs and expenses associated with, such Committed
Contracts.

Annex A-3

--------------------------------------------------------------------------------



Back to Contents

  3.2 Transition Period. Notwithstanding anything to the contrary contained in
this Agreement, commencing as of the Effective Date and continuing for a period
of three months thereafter (the “Transition Period”), all revenues and other
benefits under, and all costs and expenses associated with, any contract for
Existing Information Products entered into during the Transition Period shall be
allocated to Celera, and Celera shall be responsible for the performance
thereof. Any such contract entered into during the Transition Period shall be
deemed a Committed Contract for purposes of this Agreement. Notwithstanding
Section 1.3 above, during the Transition Period Celera shall be permitted to
market Existing Information Products and associated services.

        3.3 Renewals of and Modifications to Committed Contracts. All revenues
and other benefits under, and all costs and expenses associated with, any
renewals of and/or modifications to Committed Contracts shall be allocated to
Celera, and Celera shall be responsible for the performance thereof. All such
renewals of and modifications to Committed Contracts shall be deemed Committed
Contracts for purposes of this Agreement. For these purposes:

            (a) Contractual arrangements with a Committed Contracts customer
entered into after June 30, 2002, will be treated as a renewal of and/or
modification to the original Committed Contract with that customer, rather than
a new AB contract for Knowledge Products, only if the nature of the subsequent
contractual arrangement with the customer is substantially the same as the
nature of the original Committed Contract.

            (b) Without limitation, if (i) a renewal or modification of a
Committed Contract is entered into as a result of AB’s marketing efforts, and
(ii) such renewal or modification involves the addition of new subscribers to
CDS, then the nature of the subsequent contractual arrangement with the customer
shall be deemed different from the nature of the original Committed Contract,
and the renewed or modified contract shall not constitute a Committed Contract
hereunder as of effectiveness of such renewal or modification.

Annex A-4

--------------------------------------------------------------------------------



Back to Contents

    (c) Any question regarding the application of this Section 3 shall be
subject to interpretation and resolution in accordance with Section 8. The
interpretation of the guidelines set forth above and their application to
specific factual circumstances shall be guided by the general principle that
Celera or AB, as the case may be, should receive attribution for business
actually generated. In furtherance of this general principle, the Inter-Group
Policy Committee (or the Applera Chief Executive Officer or Applera Board, as
applicable) may determine that a particular contract may have both a Committed
Contract component and new Knowledge Product contract component.

        3.4 EBITDA From Committed Contracts. AB shall reimburse Celera for any
shortfall in Celera’s projected total cumulative EBITDA of $62.5 million from
Committed Contracts for fiscal years 2003 through 2006 (the “EBITDA Projection”)
caused by (i) any actions taken by AB in connection with Knowledge Products or
(ii) actual changes to Celera’s current strategy for marketing and distribution
of Existing Information Products requested by AB, subject to the following
terms, conditions, and limitations:

            (a) AB’s reimbursement obligation under this Section 3.4 shall be
limited to $62.5 million in the aggregate;

            (b) AB’s reimbursement obligation under this Section 3.4 shall be
subject to the condition that Celera shall perform all of its obligations under
the Committed Contracts, except where its failure to perform is due to (i)
actions taken or changes requested by AB as provided above, or (ii) the breach
or non-performance by the other party to such Committed Contract as a result of
any actions taken or changes requested by AB as provided above;

            (c) For purposes of making determinations under this Section 3.4, no
less frequently than annually the parties shall review and, as necessary, revise
the 4 year forecast for EBITDA from Committed Contracts (though no such revision
to the EBITDA forecast shall affect the EBITDA Projection on which AB’s
obligations are based under this Section 3.4);

            (d) Reimbursements by AB shall be made at the end of any quarter if
it is determined, and agreed to by AB and Celera, that AB would have to
recognize a reimbursement obligation on its financial statements for that
quarter; and

Annex A-5

--------------------------------------------------------------------------------



Back to Contents

    (e) Determinations and interpretations under this Section 3.4 shall be made
pursuant to Section 8 and shall be consistent with the financial model presented
to the Applera Board that corresponds to the EBITDA Projection.

    4. Financial Provisions Applicable to Related Products.

        4.1 Royalty to Celera for Covered Products.

            (a) In exchange for marketing and distribution rights for Covered
Products as described in Section 1 above, AB shall pay Celera a royalty
quarterly through AB’s 2012 fiscal year based on revenues from Related Products.
The royalty shall be as heretofore approved by the Applera Board, subject to
such amendments as the Applera Board shall from time to time approve.

            (b) The royalty arrangement contemplated by Section 4.1(a) is based
on the mutual understanding that AB does not currently intend to bundle Covered
Products with other products and services. If such bundling occurs, then the
Inter-Group Policy Committee shall approve an alternative financial arrangement
for such bundled Covered Products designed, to the maximum extent possible, to
give to Celera substantially the same economic benefit from those Covered
Products as was originally intended by the parties, and to minimize any adverse
financial impact to Celera as a result of such bundling of products.

        4.2 Reimbursement of Costs. AB shall reimburse Celera for all costs
relating to Knowledge Products (i.e., of the type or nature identified in the
financial model referred to in Section 3.4(e)) in excess of the costs associated
with Committed Contracts in a manner consistent with Applera’s tracking stock
principles.

    5. Shared Services. Celera and AB shall provide each other with access to
information technology, informatics, and other shared resources in a manner
consistent with Applera’s tracking stock principles, as determined by the
Inter-Group Policy Committee (as defined in, and subject to the provisions of,
Section 8 below), to ensure the availability of these resources as needed for
purposes of this Agreement.

    6. Effect on Other Operations/Arrangements.

        6.1 Celera.

            (a) Celera shall continue to have unrestricted access to:

Annex A-6

--------------------------------------------------------------------------------



Back to Contents

      (1) data (i.e., subscription content as well as underlying data related to
Covered Products) and other intellectual property associated with Knowledge
Products for internal therapeutics uses (including for collaborations with third
parties), as well as for other uses where AB declines interest, without royalty
or other payment obligations; and

                (2) therapeutic targets identified through AB funded research
and development consistent with Applera’s tracking stock principles.

            (b) Celera shall remain obligated to comply with obligations
pursuant to existing collaborations, subject to future modification and
amendment.

        6.2 AB.

          Access to Celera proteomics data shall be at the discretion of Celera.

    6.3 Celera Diagnostics.

    This Agreement shall not have any effect on the rights or obligations of
Celera Diagnostics within Applera. Celera Diagnostics shall continue to have
access to the intellectual property of Celera and AB for human in-vitro
diagnostics as set forth in the Celera Diagnostics Joint Venture Agreement.

    6.4 Third Party Obligations. Notwithstanding anything to the contrary
contained herein, the provisions of this Agreement are subject to any now
existing or future obligations of Celera or AB to third parties regarding the
intellectual property or other data or information of such third parties.

    7. Term of Agreement; Right of First Refusal.

        7.1 Term. This Agreement shall become effective as of the Effective Date
and shall terminate as of the close of business on June 30, 2012 (the “Term”),
provided, however, that (a) any amounts payable by AB to Celera as of the
termination date shall continue to be payable in accordance with the terms of
this Agreement and (b) Section 7.2 below shall survive such termination.

Annex A-7

--------------------------------------------------------------------------------



Back to Contents

  7.2 Right of First Refusal. If, at any time during the 5 years following the
termination or expiration of this Agreement, Celera desires to sell, liquidate,
or otherwise dispose of all or a portion of the assets associated with the
Online/Information Business, it shall first offer to sell such assets to AB.
Thereafter, if AB desires to purchase such assets, Celera and AB shall negotiate
in good faith such sale for a period of not less than 60 days. In the event that
Celera and AB are unable to reach agreement on the sale of such assets within
such time period, Celera may, within 60 days following the conclusion of
negotiations with AB, sell all of such assets proposed to be sold to a third
party on terms no less favorable to Celera in the aggregate than the terms last
proposed by AB, if any.

    8. Interpretation of Agreement; Resolution of Disputes.

Subject to Section 10 below, it is the intent of the parties that all questions,
concerns, disputes, or other issues that may arise relating to this Agreement,
including interpretation of the Agreement, be subject to the same procedures and
processes currently used to resolve issues between AB and Celera within Applera.
These procedures and processes include the Applera Inter-Group Policy Committee
(the “Inter-Group Policy Committee,” which term includes any processes or
procedures for resolution of issues between AB and Celera as may be applicable
from time to time, and any successor committees, processes, or procedures). The
Inter-Group Policy Committee shall also have such other specific
responsibilities in relation to this Agreement as are expressly set forth in the
other provisions of this Agreement. Any dispute, disagreement, deadlock, or
other issue or matter relating to this Agreement which cannot be so resolved or
addressed by the Inter-Group Policy Committee may be referred by the Applera
Chief Executive Officer to the Applera Board, and any resulting determination by
the Applera Board shall be binding on the parties. Without limitation of the
foregoing, the parties anticipate that the Inter-Group Policy Committee is the
most appropriate management committee to ensure compliance with the Cooperation
Guidelines, and they therefore expect such committee to have an active role in
evaluating such compliance and responding to any questions or concerns that may
be raised regarding same (and, if it deems appropriate, implementing procedures
as contemplated by Section 2.3 in response to those questions or concerns).

9. Amendment and Waiver.

Subject to Section 10 below, the terms and conditions contained in this
Agreement may be amended, and the conduct of the parties may deviate from such
terms and conditions, with the approval of the Inter-Group Policy Committee;
provided, however, that any amendment to this Agreement, upon receiving the
necessary approval, shall be in a written instrument signed by (a) AB, (b)
Celera, and (c) the Applera Chief Executive Officer.

Annex A-8

--------------------------------------------------------------------------------



Back to Contents

10. Role of Applera Board.

Notwithstanding anything to the contrary contained herein, all matters relating
to this Agreement shall at all times remain within the purview of the Applera
Board, which shall have the authority to review such matters on its own
initiative. In addition, the Applera Chief Executive Officer may refer matters
relating to this Agreement to the Applera Board as he deems appropriate.

11. Transaction Expenses.

All out-of-pocket costs and expenses incurred by Applera or its affiliates in
connection with the negotiation and implementation of the arrangements provided
for herein shall be borne equally by AB and Celera.

Annex A-8

--------------------------------------------------------------------------------